Exhibit 10.5

Execution Version

 

 

 

PURCHASE AGREEMENT

dated as of January 17, 2020

among

THE SOUTHSHORE ENTITIES NAMED HEREIN

(“Sellers”)

HARBOR DIVERSIFIED, INC.

(“Buyer”)

AIR WISCONSIN AIRLINES LLC

(“Lessee”)

and

SOUTHSHORE AIRCRAFT HOLDINGS, LLC

(as “Seller Representative”)

 

 

in respect of three Bombardier Regional Jets

model CL600-2B19 aircraft, each having

two General Electric model CF34-3B1 engines, plus

five additional General Electric model CF34-3B1 engines

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

  Definitions      1  

Section 2.

  Sales and Purchases and Lease Assignments      3  

2.1

  Agreement to Assign Leases and Sell and Purchase      3  

2.2

  Terms of Lease Assignments      4  

2.3

  Closing and Transfers      4  

2.4

  Indemnity      4  

Section 3.

  Purchase Price      5  

Section 4.

  Inspection      5  

Section 5.

  Conditions Precedent      5  

5.1

  Conditions Precedent to the Purchases      5  

5.2

  Conditions Precedent to the Sales      7  

Section 6.

  Representations and Warranties; Disclaimer      8  

6.1

  Representations and Warranties of the Sellers      8  

6.2

  Representations and Warranties of the Buyer      10  

6.3

  Representations and Warranties of the Lessee      12  

Section 7.

  Taxes      13  

Section 8.

  Further Assurances      13  

Section 9.

  Notices      13  

Section 10.

  Miscellaneous      13  

10.1

  Time is of the Essence      13  

10.2

  Confidentiality      14  

10.3

  Binding Effect      14  

10.4

  Transaction Costs and Expenses      14  

10.5

  Entire Agreement      14  

10.6

  Amendments      14  

10.7

  Assignment      15  

10.8

  Headings and References      15  

10.9

  Counterparts      15  

10.10

  Non-Waiver      15  

10.11

  Brokers      15  

10.12

  Seller Representative      15  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page               10.13   Governing Law      16  

Exhibits

 

Exhibit 1

  

Description of Leases

Exhibit 2

  

Bill of Sale

Exhibit 3

  

Form of Lease Assignment

Exhibit 4

  

Delivery Receipt

Exhibit 5

  

Form of Certificate of Designation

 

ii



--------------------------------------------------------------------------------

This Purchase Agreement (this “Agreement”), dated as of January 17, 2020, is
entered into by (a) Southshore Aircraft I, LLC (“SS1”), Southshore Aircraft II,
LLC (“SS2”), Southshore Aircraft III, LLC (“SS3”), Southshore Aircraft IV, LLC
(“SS4”), Southshore Aircraft V, LLC (“SS5”), and Southshore Aircraft Holdings,
LLC (“SSH”) (each a “Seller”), each a Delaware limited liability company,
(b) Harbor Diversified, Inc. (the “Buyer”), a Delaware corporation, (c) Air
Wisconsin Airlines LLC (the “Lessee”), a Delaware limited liability company, and
(d) SSH, in its capacity as Seller Representative (as hereinafter defined).

Recitals:

The Sellers own the following assets, some of which are leased to the Lessee.
The Sellers want to sell those assets (subject to the leases) and assign the
leases to the Buyer, who wants to buy such assets and assume such leases, and
the Lessee desires to consent to the assignment and assumption of such leases.

 

    Seller        Airframe    Engine(s) SS1      N405AW [msn 7362]       
GE-E-872636 and GE-E-873158 SS2         GE-E-873157 and GE-E-872731 SS3        
GE-E-872791 and GE-E-872792 SS4    N409AW [msn 7447]    GE-E-872843 and
GE-E-872844 SS5    N410AW [msn 7490]    GE-E-872947 and GE-E-872948 SSH        
GE-E-801217

Agreements:

The Sellers, Seller Representative, the Buyer, and the Lessee agree as follows:

Section 1.    Definitions. The following terms shall have the following
meanings:

“Aircraft”: a Bombardier Regional Jet model CL600-2B19 aircraft bearing the
manufacturer’s serial number and U.S. registration number shown in the table in
the Recitals, including the two Engines related to such Aircraft as shown in
that table.

 



--------------------------------------------------------------------------------

[Purchase Agreement]

 

“Airframe”: an Aircraft minus the Engines related to that Aircraft.

“Bill of Sale”: a bill of sale for an Aircraft or Engine, substantially in the
form of Exhibit 2 hereto.

“Cape Town Treaty”: as defined in 49 U.S. Code subtitle VII.

“Certificate of Designation”: a Certificate of Designations, Preferences and
Rights of Series C Convertible Redeemable Preferred Stock of the Buyer,
substantially in the form of Exhibit 5 hereto.

“Closing”: the closing of the transactions contemplated by § 2.1(a) to occur on
the date hereof.

“Closing Date”: the date hereof.

“Closing Time”: 11:10 a.m. Eastern Time on the Closing Date.

“Delivery Location” for an Aircraft or Engine: the place selected by the Buyer
and reasonably acceptable to the Seller for the Transfer of that Aircraft or
Engine. In order for such location to be “reasonably acceptable”, such Seller
must have received from the Buyer, before the Transfer Time for such Aircraft or
Engine, a sales tax exemption certificate with respect to that location, or such
Seller shall be otherwise reasonably satisfied, that no Transfer Taxes shall be
payable by such Seller in connection with the Transfer of such Aircraft or
Engine, and such Seller shall have received confirmation of the location at the
Delivery Location of such Aircraft or Engine at the Transfer Time therefor.

“Delivery Receipt” for an Aircraft or Engine: the delivery receipt for that
Aircraft or Engine, substantially in the form of Exhibit 4 hereto.

“Engine”: a General Electric model CF34-3B1 engine bearing the manufacturer’s
serial number shown in the Recitals table.

“FAA Bill of Sale” for an Aircraft: the FAA AC Form 8050-2 Aircraft Bill of Sale
for that Aircraft, dated the Transfer Date therefor, from the pertinent Seller
to the Buyer.

“International Registry”: the International Registry located in Dublin, Ireland,
established pursuant to the Cape Town Treaty.

“Investors’ Rights Agreement”: the Investors’ Rights Agreement between the Buyer
and SSH as of the date hereof.

“Lease” for an Aircraft or Engine: the lease agreement for that Aircraft or
Engine identified in Exhibit 1 hereto.

 

2



--------------------------------------------------------------------------------

[Purchase Agreement]

 

“Lease Assignment” for an Aircraft or Engine: the Assignment and Assumption
Agreement for that Aircraft or Engine, between the pertinent Seller and the
Buyer, substantially in the form of Exhibit 3 hereto.

“Preferred Stock”: Series C Convertible Redeemable Preferred Stock, $0.01 par
value, of the Buyer, having the terms and conditions specified in the
Certificate of Designation.

“Purchase Price”: for all Aircraft and Engines, an aggregate number of 4,000,000
shares of Preferred Stock, which the Sellers and the Buyer agree has an
aggregate value as of the date of this Agreement equal to $13,200,000.

“Sale Documents”: this Agreement, the Bills of Sale, the FAA Bills of Sale, the
Lease Assignments, the Delivery Receipts, and the Investors’ Rights Agreement.

“Seller Representative”: defined in § 10.12.1.

“Transfer”: defined in § 2.3.

“Transfer Date” for an Aircraft or Engine: the date on which the Transfer for
that Aircraft or Engine occurs, as set forth in the Delivery Receipt for that
Aircraft or Engine.

“Transfer Taxes”: defined in § 7.

“Transfer Time” for an Aircraft or Engine: the time when the Transfer for that
Aircraft or Engine occurs, as set forth in the Delivery Receipt for that
Aircraft or Engine.

Section 2.     Sales and Purchases and Lease Assignments.

2.1     Agreement to Assign Leases and Sell and Purchase.

(a)            On the Closing Date, each Seller shall become obligated to sell
to the Buyer all of such Seller’s right, title, and interest in and to its
Aircraft or Engine(s) by means of a Transfer occurring after the Closing, as
soon as practicable thereafter at a time when such Aircraft or Engine is in a
suitable location for Transfer Tax purposes under § 7. Each Seller will be
obligated at the time of such Transfer to assign to the Buyer all of such
Seller’s right, title, and interest in and to any related Lease from and after
the Transfer Time therefor. On the Closing Date, the Buyer shall become
obligated to buy all of each Seller’s right, title and interest in and to its
Aircraft and Engine(s) and accept delivery of such Aircraft or Engine(s) from
such Seller, and shall become obligated to accept all of such Seller’s rights
and to assume all of such Seller’s obligations under any related Lease pursuant
to § 2.2 below.

(b)            On the Transfer Date for each Aircraft or Engine, the pertinent
Seller shall sell to the Buyer all of such Seller’s right, title, and interest
in and to its Aircraft or

 

3



--------------------------------------------------------------------------------

[Purchase Agreement]

 

Engine(s), and that Seller will assign to the Buyer all of such Seller’s right,
title, and interest in and to any related Lease from and after the Transfer Time
therefor. On the Transfer Date for each Aircraft or Engine, the Buyer shall buy
all of the pertinent Seller’s right, title and interest in and to its Aircraft
and Engine(s) and accept delivery of such Aircraft or Engine(s) from such
Seller, and shall accept all of such Seller’s rights and shall assume all of
such Seller’s obligations under any related Lease pursuant to § 2.2 below. In
addition, upon and subject to the Transfer to it of an Engine, (i) the Buyer
hereby assumes all obligations of the applicable Seller to reimburse the Lessee
for $1,255,222.00, incurred by the Lessee prior to the Transfer Date associated
with scheduled shop visits for such Engine facilitated by the Lessee for the
benefit of the applicable Seller, which costs are not otherwise the obligation
of the Lessee under the applicable Lease, and (ii) the Lessee hereby releases
the applicable Seller from any obligation or liability to reimburse it for such
costs and agrees to look solely to the Buyer for such reimbursement.

(c)            The Lessee hereby consents to all the foregoing, all in
accordance with the terms of this Agreement.

2.2    Terms of Lease Assignments. On the Transfer Date for each Aircraft or
Engine, the pertinent Seller and Buyer will execute the applicable Lease
Assignment therefor, if any, and pursuant to such Lease Assignment, effective at
the Transfer Time for such Aircraft or Engine, (a) the pertinent Seller will
assign to the Buyer all of such Seller’s right, title, and interest in, to, and
under the Lease for that Aircraft or Engine, except such rights as have arisen
or accrued before such Transfer Time (including such Seller’s right to receive
any amounts due or accrued to such Seller under the relevant Lease before such
Transfer Time and the right to receive any indemnity payment pursuant to such
Lease with respect to events occurring before such Transfer Time), but for the
avoidance of doubt, any rights arising or accrued before such Transfer Time in
connection with a Casualty Occurrence shall transfer to the Buyer, in each case
subject to the Lessee’s rights thereunder, (b) the Buyer will accept the
assignment set forth in clause (a) and will assume all the duties and
obligations of the “Lessor” under the relevant Lease, and (c) the Lessee will
execute the applicable Lease Assignment therefor and thereby consent to the
foregoing assignment and assumption.

2.3    Closing and Transfers. The transactions contemplated by § 2.1(b) and
§ 2.2 for an Aircraft or Engine (the “Transfer” therefor) shall occur at such
time and on such date as the Buyer shall specify, which date and time shall be
specified on the applicable Delivery Receipt (but in any event no later than
3:30 p.m. Central Time on January 31, 2020) and the Transfer Date for the
assignment of any related Lease thereto shall be made effective as of the same
such date and time and be set forth on the applicable Lease Assignment.

2.4    Indemnity. For the avoidance of doubt, each party’s obligations under the
indemnity provisions of a Lease shall survive the assignment of that

 

4



--------------------------------------------------------------------------------

[Purchase Agreement]

 

Lease with respect to acts occurring and conditions existing during the term
thereof.

Section 3.    Purchase Price. On the Closing Date, subject to the satisfaction
of all conditions precedent set forth in § 5.1, the Buyer shall issue to Seller
Representative, on behalf of the Sellers, 4,000,000 shares of Preferred Stock as
the Purchase Price for all the Aircraft and Engines, without any set-off,
withholding, or other deduction of any kind. Each Seller hereby acknowledges and
agrees that upon such issuance by the Buyer to Seller Representative on behalf
of such Seller, the Purchase Price with respect to such Seller’s Aircraft or
Engine(s) shall be deemed to have been paid in full.

Section 4.    Inspection. The Buyer acknowledges that the Lessee was the
most-recent operator of the Aircraft and Engines and has full control over all
records related thereto, and the Buyer has had the opportunity to inspect the
Aircraft and Engines.

Section 5.    Conditions Precedent.

5.1    Conditions Precedent to the Purchases. The Buyer’s obligations to agree
on the Closing Date to buy each Aircraft and Engine, to agree to assume any
related Leases, and to pay the Purchase Price on the Closing Date are subject to
the satisfaction or waiver of all of the following conditions on or before the
Closing Date:

5.1.1 Agreements and Other Documents. The Buyer shall have received the
following with respect to each Aircraft, Engine, and Lease, in each case duly
executed or otherwise in proper form:

(a)    the Bill of Sale therefor, duly executed by the applicable Seller, for
delivery at the Transfer Time,

(b)    the FAA Bill of Sale therefor (in the case of an Aircraft), duly executed
by the applicable Seller, for delivery at the Transfer Time,

(c)    other than in the case of ESN 872791, the Lease Assignment therefor, duly
executed by the applicable Seller and the Lessee, for delivery at the Transfer
Time, and

(d)    a counterpart signature page to the Investors’ Rights Agreement, duly
executed by the Investor (as defined therein).

5.1.2 FAA-IR Opinion. The Buyer shall have received a satisfactory opinion of
Crowe & Dunlevy, special FAA-IR counsel.

5.1.3 Representations and Warranties True. All representations and warranties of
the pertinent Seller in § 6.1 shall be true and correct in each case

 

5



--------------------------------------------------------------------------------

[Purchase Agreement]

 

as of the date of this Agreement and at and as of the Closing Time, as though
such representations and warranties were made at and as of the Closing Time.

5.1.4 The Buyer shall have received a certificate executed by an officer of such
Seller, dated as of the Closing Date, (a) certifying the authorization by all
necessary action of the execution, delivery, and performance by the pertinent
Seller of this Agreement and the Sale Documents to which it is a party and the
resolutions of such Seller with respect thereto, and (b) identifying by name,
title, and specimen signature, the persons authorized to execute and deliver the
Sale Documents to which it is a party. No Casualty Occurrence. No Casualty
Occurrence, as that term is defined in any Lease, with respect to the pertinent
Aircraft or Engine shall have occurred under such Lease.

5.1.5 Contract(s) of Sale. The pertinent Seller shall have authorized the
registration of the Buyer’s interest under the Bill of Sale in respect of (as
applicable) the pertinent Airframe and Engines or the pertinent Engine with the
International Registry at the pertinent Transfer Time.

5.1.6 Evidence of Authority.

5.1.7 Payment of Certain Pre-Closing Amounts. On January 16, 2020, a payment in
the amount of $741,413.00 shall have been paid by the applicable Sellers to the
Buyer for work relating to engine overhauls and maintenance.

5.1.8 Taxes. The Buyer shall be satisfied that no Transfer Taxes shall be
payable by the Buyer in connection with the transfer of such Aircraft or Engine
at the expected Delivery Location.

5.1.9 Illegality. On the Closing Date, the performance of the transactions
contemplated hereby, upon the terms and conditions set forth herein, shall not,
violate, and shall not subject the Buyer to any penalty or liability under, any
law, rule, or regulation binding upon the Buyer.

5.1.10        No Proceedings. On the Closing Date, no legal or governmental
action, suit, or proceeding shall have been instituted or overtly threatened
before any court, administrative agency, or tribunal nor shall any order,
judgment, or decree have been issued or proposed to be issued by any court,
administrative agency, or tribunal to set aside, restrain, enjoin or prevent the
consummation of the transactions contemplated hereby.

5.1.11        Lien Release Documents. The Buyer shall have received, at its sole
cost and expense, (a) satisfactory lien search and registration opinions in
respect of the Aircraft and Engines as the Buyer shall deem necessary or
appropriate and (b) evidence that any encumbrances against the Aircraft and
Engines (other than the Leases) or against the Leases shall have been (or at the
Transfer Time will be) terminated or released.

 

6



--------------------------------------------------------------------------------

[Purchase Agreement]

 

5.1.12        Good Standing Certificate. Buyer shall have received a good
standing certificate with respect to each Seller issued by the Secretary of
State of the State of Delaware, dated as of a date not more than ten
(10) business days prior to the Closing Date.

5.2    Conditions Precedent to the Sales. Each Seller’s obligations to agree on
the Closing Date to sell its Aircraft or Engine(s) and to assign the related
Lease on the pertinent Transfer Date are subject to the satisfaction or waiver
of all of the following conditions on or before the Closing Date:

5.2.1    Purchase Price. With respect to such Seller’s Aircraft or Engine(s),
the Buyer shall have issued, or stand ready at the Closing to issue, to Seller
Representative, on behalf of the Sellers, the Purchase Price in accordance with
§ 3.

5.2.2 Agreements. Such Seller shall have received, for delivery at the Transfer
Time, the Delivery Receipt and, if applicable, the Lease Assignment therefor,
duly executed by the Buyer and, with respect to the Lease Assignment, the
Lessee.

5.2.3 Representations and Warranties True. All representations and warranties of
the Buyer and the Lessee contained in § 6.2 and § 6.3 shall be true and correct
as of the date of this Agreement and at and as of the Closing Time, as though
such representations and warranties were made at and as of the Closing Time.

5.2.4 Evidence of Authority. Such Seller shall have received a certificate
executed by an officer of the Buyer, dated as of the Closing Date,
(a) certifying the authorization by all necessary action of the execution,
delivery, and performance by the Buyer and the Lessee of this Agreement and the
Sale Documents to which it is a party and the resolutions of the Buyer with
respect thereto, and (b) identifying by name, title, and specimen signature, the
persons authorized to execute and deliver the Sale Documents to which it is a
party.

5.2.5 Taxes. Such Seller shall have received from the Buyer a sales tax
exemption certificate with respect to potential Delivery Locations, or shall be
otherwise reasonably satisfied that no Transfer Taxes shall be payable by such
Seller in connection with the transactions contemplated hereby.

5.2.6 Illegality. On the Closing Date, the performance of the transactions
contemplated hereby, upon the terms and conditions set forth herein, shall not
violate, and shall not subject such Seller to any penalty or liability under,
any law, rule, or regulation binding upon such Seller.

5.2.7 No Proceedings. On the Closing Date, no legal or governmental action,
suit, or proceeding shall have been instituted or overtly threatened

 

7



--------------------------------------------------------------------------------

[Purchase Agreement]

 

before any court, administrative agency, or tribunal nor shall any order,
judgment, or decree have been issued or proposed to be issued by any court,
administrative agency, or tribunal to set aside, restrain, enjoin or prevent the
consummation of the transactions contemplated hereby with respect to such
Seller.

5.2.8 Certificate of Designation. The Buyer shall have filed the Certificate of
Designation with the Secretary of State of the State of Delaware.

5.2.9 Good Standing Certificate. Such Seller shall have received a good standing
certificate with respect to the Buyer issued by the Secretary of State of the
State of Delaware, dated as of a date not more than ten (10) business days prior
the date of this Agreement.

Section 6.    Representations and Warranties; Disclaimer.

6.1    Representations and Warranties of the Sellers. In order to induce the
Buyer to enter into this Agreement, to purchase, and to assume any related Lease
of, such Seller’s Aircraft or Engine(s), and to pay the Purchase Price therefor,
each Seller hereby makes, as of the date hereof, the following representations
and warranties to the Buyer with respect to such Seller and such Seller’s
Aircraft or Engine(s) and Lease:

6.1.1 Organization, Power, etc. Such Seller was duly organized, is validly
existing, and is in good standing under the laws of Delaware and has the power
and authority to carry on its business and to enter into, deliver, perform its
obligations and consummate the transactions contemplated under this Agreement
and all other Sale Documents executed by it in connection herewith.

6.1.2 Authorization and Binding Effect. Such Seller’s execution, delivery, and
performance of this Agreement and the other Sale Documents to be executed by
such Seller and the transactions contemplated hereby and thereby relating to
such Seller have been duly and validly authorized by all necessary action of
such Seller and no other or further action or proceeding on the part of such
Seller (or its equity holders) is necessary to authorize the execution and
delivery by such Seller of this Agreement and the other Sale Documents to which
such Seller is a party, the performance by such Seller of its obligations
hereunder and thereunder, and the consummation by such Seller of the
transactions contemplated hereby or thereby. This Agreement and each other Sale
Document to which such Seller is a party have been duly executed and delivered
by such Seller, and, upon due authorization, execution, and delivery by the
other parties hereto and thereto, this Agreement and the other Sale Documents to
which such Seller is a party shall be the legal, valid, and binding obligations
of such Seller enforceable against such Seller in accordance with their terms,
except as may be limited by applicable

 

8



--------------------------------------------------------------------------------

[Purchase Agreement]

 

bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally or by equitable principles.

6.1.3 No Consent; No Violation. Neither such Seller’s execution and delivery of
this Agreement and the other Sale Documents to which it is or is to be a party,
nor its performance of its obligations hereunder and thereunder, (a) requires
the consent or approval of, the giving of notice to, the registration with, or
the taking of any action in respect of, any federal or state governmental
authority on its part, except (x) such as have been duly obtained, given, made
or taken, (y) filings with the FAA and registrations and discharges at the
International Registry with respect to its Aircraft or Engine(s), and
(z) routine reporting or regulatory requirements with governmental authorities
which do not affect the validity, legality, or enforceability of the
transactions contemplated hereby, (b) violates any law, rule, or regulation
binding on it, or any order, writ, injunction, or decree of any court or
governmental agency or instrumentality binding on it, (c) contravenes its
organizational documents, (d) will result in any breach of any of the terms or
provisions of, or constitute a default under, any agreement, document, or
instrument to which it is a party or by which it is bound or to which such
Seller’s Aircraft or Engine(s) is subject, or (e) result in the creation of any
lien upon such Seller’s Aircraft or Engine(s) or the related Lease.

6.1.4 Title to Aircraft or Engine(s). Such Seller has good, valid and marketable
title to such Seller’s Aircraft or Engine(s) and any related Lease. At the
Transfer Time for such Seller’s Aircraft or Engine(s), such Seller shall convey
to the Buyer full legal and beneficial title to such Seller’s Aircraft or
Engine(s) and related Lease free and clear of all Lessor Liens (as defined in
the applicable Lease) (or, in the case of ESN 872791, free and clear of liens to
the extent provided in the applicable Bill of Sale).

6.1.5 Investment Representation. Such Seller (and Seller Representative on
behalf of such Seller) is acquiring the portion of the Preferred Stock with
respect to such Seller’s Aircraft or Engine(s) with the present intention of
holding such securities for investment purposes and not with a view to, or for
sale in connection with, any distribution of such securities in violation of any
federal or state securities laws. Such Seller (and Seller Representative on
behalf of such Seller) is an “accredited investor” as defined in Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder
(collectively, the “Securities Act”). Such Seller (and Seller Representative on
behalf of such Seller) acknowledges that it is informed as to the risk of the
transactions contemplated hereby and of ownership of the Preferred Stock. Such
Seller (and Seller Representative on such Seller’s behalf) acknowledges that, as
of the Closing Date, the Preferred Stock will not have been registered under the
Securities Act or any state or foreign securities laws and that the Preferred
Stock may not be sold, transferred, offered for sale,

 

9



--------------------------------------------------------------------------------

[Purchase Agreement]

 

assigned, pledged, hypothecated or otherwise disposed of unless such transfer,
sale, assignment, pledge, hypothecation or other disposition is pursuant to the
terms of an effective registration statement under the Securities Act, and the
Preferred Stock is registered under any applicable state or foreign securities
laws or sold pursuant to an exemption from registration under the Securities
Act, and any applicable state or foreign securities laws. Seller (and Seller
Representative on behalf of such Seller) is able to bear the economic and
financial risk of an investment in the Buyer for an indefinite period of time.

6.1.6 No Brokers. No person retained or engaged by such Seller is or will be
entitled to any broker’s fee, commission, or finder’s fee in connection with
this transaction.

6.1.7 Disclaimer. EXCEPT AS SPECIFICALLY AND EXPRESSLY SET FORTH IN THIS § 6.1
OR IN ANY BILL OF SALE, NO SELLER MAKES ANY REPRESENTATION WHATSOEVER IN RESPECT
OF THE AIRCRAFT OR ENGINES (EACH AIRCRAFT AND ENGINE BEING SOLD AND TRANSFERRED
“AS-IS, WHERE-IS”) AND, EXCEPT AS SPECIFICALLY AND EXPRESSLY SET FORTH HEREIN OR
THEREIN, EACH SELLER SPECIFICALLY DISCLAIMS, AND EXCLUDES HEREFROM, IN RESPECT
OF THE AIRCRAFT AND ENGINES (a) ANY EXPRESS OR IMPLIED WARRANTY OR
REPRESENTATION AS TO CONDITION, AIRWORTHINESS, VALUE, DESIGN, QUALITY,
MANUFACTURE, OR OPERATION OF ANY KIND OR NATURE, (b) ANY EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF FREEDOM FROM
ANY RIGHTFUL CLAIM BY WAY OF INFRINGEMENT OR THE LIKE, (d) ANY IMPLIED
REPRESENTATION OR WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING, OR USAGE OF TRADE, AND (e) SOLELY AS RELATES TO THE CONDITION OF THE
AIRCRAFT AND ENGINES, ANY OBLIGATION OR LIABILITY OF SUCH SELLER ARISING IN
CONTRACT OR IN TORT, WHETHER OR NOT ARISING FROM ITS NEGLIGENCE, ACTUAL OR
IMPUTED, OR IN STRICT LIABILITY, INCLUDING ANY OBLIGATION OR LIABILITY FOR LOSS
OF USE, REVENUE, OR PROFIT WITH RESPECT TO THE AIRCRAFT OR ENGINES OR FOR ANY
LIABILITY OF THE BUYER TO ANY THIRD PARTY OR ANY OTHER DIRECT, INCIDENTAL,
SPECIAL, OR CONSEQUENTIAL DAMAGE WHATSOEVER.

6.2     Representations and Warranties of the Buyer. In order to induce each
Seller to enter into this Agreement, to assign its Lease, and to sell its
Aircraft or Engine(s), the Buyer hereby makes, as of the date hereof, the
following representations and warranties to each Seller:

6.2.1 Organization, Power, etc. The Buyer was duly incorporated, is validly
existing, and is in good standing under the laws of Delaware and has the power
and authority to carry on its business and to enter into, deliver,

 

10



--------------------------------------------------------------------------------

[Purchase Agreement]

 

perform its obligations and consummate the transactions contemplated under this
Agreement and all other Sale Documents executed by it in connection herewith.

6.2.2 Authorization and Binding Effect. The Buyer’s execution, delivery, and
performance of this Agreement and the other Sale Documents to be executed by it
and the transactions contemplated hereby and thereby relating to the Buyer have
been duly and validly authorized by all necessary corporate action of the Buyer
and no other or further action or proceeding on the part of the Buyer (or its
equity holders) is necessary to authorize the execution and delivery by the
Buyer of this Agreement and the other Sale Documents to which the Buyer is a
party, the performance by the Buyer of its obligations hereunder and thereunder,
and the consummation by the Buyer of the transactions contemplated hereby or
thereby. This Agreement and each other Sale Document to which the Buyer is a
party have been duly executed and delivered by it, and, upon due authorization,
execution, and delivery by the other parties hereto and thereto, this Agreement
and the other Sale Documents to which the Buyer is a party shall be the legal,
valid, and binding obligations of the Buyer enforceable against the Buyer in
accordance with their terms, except as may be limited by applicable bankruptcy,
insolvency, and other similar laws affecting creditors’ rights generally or by
equitable principles.

6.2.3 No Consent; No Violation. Neither the Buyer’s execution and delivery of
this Agreement and the other Sale Documents to which it is or is to be a party,
nor its performance of its obligations hereunder and thereunder, (a) requires
the consent or approval of, the giving of notice to, the registration with, or
the taking of any action in respect of, any federal or state governmental
authority on the Buyer’s part except such as have been duly obtained, given,
made, or taken, except for registering the Aircraft in the name of the Buyer
(or, at the Buyer’s option, the Buyer’s transferee) and filing the Lease
Assignments at the FAA, registering the Buyer’s interests in the Aircraft and
Engines and in the Leases at the International Registry, and except routine
reporting or regulatory requirements with governmental authorities which do not
affect the validity, legality, or enforceability of the transactions
contemplated hereby, (b) violates any law, rule, or regulation binding on it, or
any order, writ, injunction, or decree of any court or governmental agency, or
instrumentality binding on the Buyer, (c) contravenes its organizational
documents, or (d) will result in any breach of any of the terms or provisions
of, or constitute a default under, any agreement, document, or instrument to
which it is a party or by which it is bound.

6.2.4 No Brokers. No person retained or engaged by the Buyer is or will be
entitled to any broker’s fee, commission, or finder’s fee in connection with
this transaction.

 

11



--------------------------------------------------------------------------------

[Purchase Agreement]

 

6.3    Representations and Warranties of the Lessee. In order to induce the
Sellers and the Buyer to enter into this Agreement, to assign and assume the
Leases, and to sell and buy the Aircraft and Engines, the Lessee hereby makes,
as of the date hereof, the following representations and warranties to each
Seller and to the Buyer:

6.3.1 Organization, Power, etc. The Lessee was duly organized, is validly
existing, and is in good standing under the laws of Delaware and has the power
and authority to carry on its business and to enter into, deliver, perform its
obligations and consummate the transactions contemplated under this Agreement
and all other Sale Documents executed by it in connection herewith.

6.3.2 Authorization and Binding Effect. The Lessee’s execution, delivery, and
performance of this Agreement and the other Sale Documents to be executed by it
and the transactions contemplated hereby and thereby relating to the Lessee have
been duly and validly authorized by all necessary action of the Lessee and no
other or further action or proceeding on the part of the Lessee (or its equity
holders) is necessary to authorize the execution and delivery by the Lessee of
this Agreement and the other Sale Documents to which the Lessee is a party, the
performance by the Lessee of its obligations hereunder and thereunder, and the
consummation by the Lessee of the transactions contemplated hereby or thereby.
This Agreement and each other Sale Document to which the Lessee is a party have
been duly executed and delivered by the Lessee, and, upon due authorization,
execution and delivery by the other parties hereto and thereto, this Agreement
and the other Sale Documents to which the Lessee is a party shall be its legal,
valid, and binding obligations enforceable against it in accordance with their
terms, except as may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally or by equitable principles.

6.3.3 No Consent; No Violation. Neither the Lessee’s execution and delivery of
this Agreement and the other Sale Documents to which it is or is to be a party,
nor its performance of its obligations hereunder, (a) requires the consent or
approval of, the giving of notice to, the registration with, or the taking of
any action in respect of, any federal or state governmental authority on the
part of the Lessee except such as have been duly obtained, given, made, or
taken, except for filing the FAA Bills of Sale and Applications for Aircraft
Registration for the Aircraft at the FAA and making registrations and discharges
at the International Registry, and except routine reporting or regulatory
requirements with governmental authorities which do not affect the validity,
legality, or enforceability of the transactions contemplated hereby,
(b) violates any law, rule, or regulation binding on the Lessee, or any order,
writ, injunction, or decree of any court or governmental agency or
instrumentality binding on the Lessee, (c) contravenes the Lessee’s
organizational documents, or (d) will result in any breach of any of the terms
or

 

12



--------------------------------------------------------------------------------

[Purchase Agreement]

 

provisions of, or constitute a default under, any agreement, document, or
instrument to which it is a party or by which it is bound.

Section 7.    Taxes. Each Seller, the Buyer, and the Lessee shall cooperate and
use reasonable efforts to avoid or minimize any and all sales, stamp, transfer,
value-added, gross receipts, goods-and-services, and other similar taxes and
duties imposed on the sale of the Aircraft and Engines to the Buyer or otherwise
imposed on the transactions contemplated hereby (for the avoidance of doubt,
“any similar taxes and duties” shall not include any corporation, franchise, or
other similar tax or any tax imposed in its jurisdiction of residence with
respect to, or measured by, income or gain) (such taxes and duties being
“Transfer Taxes”). The Buyer shall on written demand indemnify each Seller for
all Transfer Taxes imposed on such Seller on the sale of any of such Seller’s
Aircraft or Engine(s) to the Buyer.

Section 8.    Further Assurances. Each party agrees, upon the reasonable request
of any other party and at the cost and expense of the requesting party, at any
time and from time to time, promptly to execute and deliver all such documents
and take all such actions, as shall be reasonably necessary or appropriate in
order more effectively to confirm or carry out the provisions of this Agreement.
Without limiting the generality of the foregoing, each Seller agrees, from time
to time after the Closing with respect to such Seller’s Aircraft or Engine(s),
at the Buyer’s request, to execute, acknowledge, and deliver to the Buyer such
other instruments of conveyance and transfer, and take such other actions and
execute and deliver such other documents, certifications, and further
assurances, as the Buyer may reasonably require in order to vest more
effectively in the Buyer, or to put the Buyer more fully in possession of, such
Aircraft or Engine(s) or the applicable Lease therefor.

Section 9.    Notices. Any notice required or permitted under this Agreement or
any other Sale Document shall be sent by email to all addressees shown below.
Each such notice shall adequately identify the party or parties giving the
notice and the party or parties being notified. Notice shall be deemed effective
when sent and transmission is confirmed.

Kevin@greencastleadvisors.com; njb@bedermancapital.com; JWolters@MNAT.com;
rwilkins@sycr.com; jestes@sycr.com; psmith@sycr.com; ssmith@cov.com;
rbartlett@resourceholdings.com; daniel.philips@jdjcapital.com;
Christine.Deister@airwis.com; Gregg.Garvey@airwis.com;
Stan.Petersen-Gauthier@airwis.com; Tim.Kelley@airwis.com;
rstrauss@taylorenglish.com; jbodner@cov.com

Section 10. Miscellaneous.

10.1    Time is of the Essence. Unless stated expressly to the contrary herein,
time shall be of the essence for all events contemplated hereunder.

 

13



--------------------------------------------------------------------------------

[Purchase Agreement]

 

10.2    Confidentiality. Each party hereto agrees that, for three years after
the date of this Agreement, it will treat the Purchase Price as privileged and
confidential and will not, without the prior written consent of the other
parties, disclose such Purchase Price to any third party, except for disclosure
to its affiliates, attorneys, and auditors and to its successors and permitted
assigns (who in each case are notified of the confidential nature of such
information and are bound by obligations of confidentiality with respect
thereto) and as may be required by applicable law or as may be necessary to
effect the transactions contemplated hereby, in which case the party so
disclosing shall use good faith efforts to limit disclosure to such third
parties on a need-to know basis. In connection with any such disclosure, the
party making such disclosure shall notify the other parties prior to such
disclosure and request and use its diligent efforts to obtain confidential
treatment of such information.

10.3    Binding Effect. This Agreement shall benefit and bind each of the
parties hereto and their successors and permitted assigns.

10.4    Transaction Costs and Expenses. Whether or not the transactions
contemplated hereby are consummated, each Seller and the Buyer shall bear and be
responsible for its own costs and expenses incurred in connection with the
negotiation, preparation, execution, and delivery of the Sale Documents, and any
other agreements, documents, and instruments relating hereto, and neither any
Seller nor the Buyer shall have any right of reimbursement or indemnity for such
costs and expenses as against each other. Notwithstanding the foregoing,
however, the Buyer shall be responsible for 50%, and the Sellers shall jointly
and severally be responsible for 50%, of the fees and expenses of the Lessee and
of the fees and expenses of FAA-IR counsel referred to in § 5.1.2.

10.5    Entire Agreement. This Agreement (including the exhibits attached
hereto) and the other Sale Documents constitute, on and as of the date hereof,
the entire agreement of the parties hereto with respect to the subject matter
hereof, and all prior understandings or agreements, whether written or oral,
between the parties hereto with respect to the subject matter hereof are hereby
superseded in their entirety.

10.6    Amendments. No provision of this Agreement or any other Sale Document
may be amended, changed, waived, or discharged orally, but only by an instrument
in writing signed by the party against whom enforcement of such amendment,
change, waiver, or discharge is sought, and no provision of any Sale Document
shall be varied, contradicted, or explained by any oral agreement, course of
dealing, or performance or any other matter not set forth in an agreement in
writing and signed by the party against whom enforcement of such agreement is
sought.

 

14



--------------------------------------------------------------------------------

[Purchase Agreement]

 

10.7    Assignment. No party may assign any of its rights hereunder without the
prior written consent of the other parties.

10.8    Headings and References. The division of this Agreement into sections,
and the insertion of headings, are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement.

10.9    Counterparts. This Agreement may be executed in any number of separate
counterparts by each of the parties hereto, all such counterparts together
constituting but one and the same instrument. Copies of this Agreement and the
documents to be delivered hereunder, if executed, transmitted by pdf scan, shall
be deemed to be and treated the same as executed originals.

10.10 Non-Waiver. Any failure at any time of any party to enforce any provision
of this Agreement or any other Sale Document shall not constitute a waiver of
such provision or prejudice the right of such party to enforce such provision at
any subsequent time.

10.11 Brokers. The Buyer and each Seller shall indemnify each other party hereto
from and against all claims, demands, liabilities, and losses suffered by any
such other party hereto that arise from the actions of any agent or broker
engaged or claiming to have been engaged by such indemnifying party.

10.12 Seller Representative.

10.12.1        Appointment. Each Seller hereby irrevocably nominates,
constitutes and appoints SSH as its agent and true lawful attorney in fact
(“Seller Representative”), with full power of substitution, to act in the name,
place and stead of the Sellers for purposes of executing any documents and
taking any actions that Seller Representative may, in its sole discretion,
determine to be necessary, desirable or appropriate in connection with such
Seller Representative’s duties and obligations under this Agreement or the
Investors’ Rights Agreement.

10.12.2        Authority. Each Seller hereby grants to Seller Representative
full authority to execute, deliver, acknowledge, certify and file on behalf of
such Seller (in the name of any or all of the Sellers or otherwise) any and all
documents that Seller Representative may, in its sole discretion, determine to
be necessary, desirable or appropriate, in such forms and containing such
provisions as Seller Representative may, in its sole discretion, determine to be
appropriate, in performing its duties as contemplated by this Agreement or the
Investors’ Rights Agreement. Notwithstanding anything to the contrary set forth
in this Agreement or in any other Sale Document executed in connection with the
transactions contemplated hereby and

 

15



--------------------------------------------------------------------------------

[Purchase Agreement]

 

thereby: (i) the Buyer shall be entitled to deal exclusively with Seller
Representative on all matters relating to the allocation of the Purchase Price
and issuance of the Purchase Price on behalf of any Seller under § 3, and on all
matters related to the Investors’ Rights Agreement; and (ii) the Buyer shall be
entitled to rely conclusively (without further evidence of any kind whatsoever)
on any document executed or purported to be executed on behalf of any Seller by
Seller Representative, and on any other action taken or purported to be taken on
behalf of any Seller by Seller Representative, as fully binding upon such
Seller. The Sellers, individually and independently, hereby acknowledge and
agree that (x) Seller Representative shall be solely responsible for ensuring
that each Seller receives that portion of any amount(s) to which such Seller is
entitled in connection with the transactions contemplated hereunder and under
any other Sale Document and which is paid or issued by the Buyer to Seller
Representative on such Seller’s behalf; and (y) the Buyer shall bear no
obligation or responsibility to any Seller with regard to the obligations of
Seller Representative relating to the distribution of such payments or
otherwise.

10.12.3        Power of Attorney. Each Seller recognizes and intends that the
power of attorney granted in this § 10.12: (i) is coupled with an interest and
is irrevocable; (ii) may be delegated by Seller Representative; and (iii) shall
survive the death, incapacity, dissolution, liquidation or winding up of each of
the Sellers.

10.12.4        Replacement. If Seller Representative shall die, resign, become
disabled, or otherwise be unable to fulfill its responsibilities hereunder, the
Sellers shall (by consent of the Sellers entitled to at least a majority of the
Purchase Price), within ten (10) days after such death, resignation, disability,
or inability, appoint a successor to Seller Representative (who shall be
reasonably satisfactory to the Buyer) and immediately thereafter notify the
Buyer of the identity of such successor. Any such successor shall succeed Seller
Representative as Seller Representative hereunder. If for any reason there is no
Seller Representative at any time, all references herein to the Seller
Representative shall be deemed to refer to the Sellers.

10.13 Governing Law. This Agreement and each other Sale Document is being
delivered in, and shall in all respects (including all matters of construction,
validity, and performance) be governed by, and construed and enforced in
accordance with, the laws of the state of New York, as would apply to contracts
entered into in that state between citizens of that state and to be performed
wholly within that state, without reference to any rules governing conflicts of
laws.

[The rest of this page is intentionally left blank.]

 

16



--------------------------------------------------------------------------------

[Purchase Agreement]

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
date first written above.

 

SOUTHSHORE AIRCRAFT I, LLC, as a Seller

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary

SOUTHSHORE AIRCRAFT II, LLC, as a Seller

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary

SOUTHSHORE AIRCRAFT III, LLC, as a Seller

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary

SOUTHSHORE AIRCRAFT IV, LLC, as a Seller

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary:

SOUTHSHORE AIRCRAFT V, LLC, as a Seller

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary

 



--------------------------------------------------------------------------------

[Purchase Agreement]

 

SOUTHSHORE AIRCRAFT HOLDINGS, LLC, as a Seller

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary:

HARBOR DIVERSIFIED, INC., as the Buyer

By:  /s/ C. R. Deister                               

Title: President, CFO, and Secretary

AIR WISCONSIN AIRLINES LLC, as the Lessee

By:  /s/ Gregg Garvey                             

Title: Sr. VP, CAO, and Treasurer

SOUTHSHORE AIRCRAFT HOLDINGS, LLC, as Seller Representative

By:  /s/ William P. Jordan                       

Title: Vice Chairman, Vice President and Secretary